DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim(s) 3-5, 7, 9-10, 15-20, 22-23, 29-30 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach all limitations, including “each of the two or more ranges of first production details are defined by the first production details of a first manufactured item and a last manufactured item from among each of the two or more ranges of first production details for the manufactured items, the two or more ranges of first production details are non-sequential ranges of first production details, the shipping container identification code is linked with the two or more ranges of first production details using only the first production details of a first manufactured item and a last manufactured item from among each of the two or more ranges of first production details for the manufactured items,” as detailed in the independent claims.  With respect to §101, with the above limitations along with other limitations in the claims provides is a meaningful way to apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, the subject matter presented is considered eligible under §101.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887